United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.A., Appellant
and
DEPARTMENT OF THE AIR FORCE,
EIELSON AIR FORCE BASE, North Pole, AK,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1145
Issued: September 7, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 22, 2007 appellant filed a timely appeal from the August 1, 2006 and
February 20, 2007 merit decisions of the Office of Workers’ Compensation Programs, which
denied his claim for compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the merits of his claim.
ISSUE
The issue is whether appellant’s renal cell carcinoma was causally related to his federal
employment.
FACTUAL HISTORY
On April 12, 2006 appellant, then a 55-year-old insulator, filed a claim alleging that he
sustained an injury as a result of his occupational exposure to asbestos. He submitted blood test
results and radiological examination reports showing a mild left hilar fullness/enlarged

aorticopulmonary window, atherosclerotic peripheral vascular disease and mild degenerative
changes in the thoracic spine.
In a decision dated August 1, 2006, the Office denied appellant’s claim for compensation.
The Office found that it received no information about how the injury occurred and that
appellant submitted no diagnosis of a work-related injury.
Appellant requested reconsideration. He submitted additional medical reports identifying
left renal cell carcinoma. Appellant explained that his claim was not for lung problems but for
kidney problems. He described the chemicals he worked with, including spray adhesive,
encapsulent, floor tile mastic remover, amended water, spray adhesive remover, paint and
chemically-treated potable water. Appellant submitted a material safety data sheet for mastic
remover, which stated: “Male rats exposed for 90 days by inhalation to vapors of similar
solvents showed evidence of kidney damage. The relevance of this effect to humans is
unknown.” He submitted published general information on the incidence and etiology of renal
cell carcinoma. In a January 26, 2007 report, Dr. Meng K. Khauv, an internist, stated:
“[Appellant] is a patient at our clinic. He was found to have left kidney tumor
during his annual physical through the Medical Surveillance Program at work at
Eielson Air Force Base. [Appellant] had left kidney surgically removed on
June 5, 2006. The pathology reported the tumor as renal cell carcinoma. There is
no known cause for the renal cell carcinoma. There are some risk factors
associated with the development of the cancer, such as cigarette smoking, genetic
and familial settings. Occupational exposure may relate to the development of the
cancer but … no definite carcinogen has been identified.”
In a decision dated February 20, 2007, the Office reviewed the merits of appellant’s claim
and modified its prior decision to find the occupational exposure occurred as alleged. The Office
denied compensation, however, finding the medical evidence did not establish a causal
relationship between the work exposure and appellant’s kidney disease.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of duty.1 An
employee seeking compensation under the Act has the burden of proof to establish the essential
elements of his claim. When an employee claims that he sustained an injury in the performance
of duty, he must submit sufficient evidence to establish that he experienced a specific event,
incident or exposure occurring at the time, place and in the manner alleged. He must also
establish that such event, incident or exposure caused an injury.2

1

5 U.S.C. § 8102(a).

2

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton,
40 ECAB 1143 (1989).

2

Causal relationship is a medical issue3 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,4 must be one of reasonable medical certainty5
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.6
The mere fact that a condition manifests itself or worsens during a period of federal
employment raises no inference of causal relationship between the two.7 Newspaper clippings,
medical texts and excerpts from publications are of no evidentiary value in establishing the
necessary causal relationship as they are of general application and are not determinative of
whether the specific condition claimed was causally related to the particular employment injury
involved.8
ANALYSIS
The Office accepts that appellant’s federal employment exposed him to spray adhesive,
encapsulate, mastic remover, amended water, spray adhesive remover, paint and chemicallytreated potable water. Appellant has established his exposure to these materials as alleged. The
question for determination is whether his renal cell carcinoma is causally related to his exposure.
The only medical opinion addressing this issue comes from Dr. Khauv, the internist. But
he did not support appellant’s claim. Dr. Khauv explained that there was no known cause for the
renal cell carcinoma. He noted some risk factors associated with the development of the cancer
and added that occupational exposure “may relate to the development of the cancer,” but he
stated no definite carcinogen was identified. To establish entitlement to workers’ compensation
benefits, appellant must submit an affirmative opinion from a physician who supports his opinion
with sound medical reasoning. Without a well-reasoned medical opinion explaining how
appellant’s occupational exposure to specific materials caused or aggravated or otherwise
contributed to his renal cell carcinoma, appellant has not met his burden of proof. His own belief
is not enough. Causal relationship is a medical issue and can be established only by a wellreasoned medical opinion. The published information on the incidence and etiology of renal cell
carcinoma and the material safety data sheet for mastic remover are of general application and do
not establish that appellant’s renal cell carcinoma was causally related to his occupational
3

Mary J. Briggs, 37 ECAB 578 (1986).

4

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

5

See Morris Scanlon, 11 ECAB 384, 385 (1960).

6

See William E. Enright, 31 ECAB 426, 430 (1980).

7

Steven R. Piper, 39 ECAB 312 (1987). Mere temporal relationships are thus distinguished from relationships of
causation.
8

Gaetan F. Valenza, 35 ECAB 763 (1984); Kenneth S. Vansick, 31 ECAB 1132 (1980).

3

exposure to specific materials.9 The medical evidence of record lacks an opinion from a
physician which demonstrates a complete understanding of appellant’s occupational exposure
and explanation for how this exposure caused or contributed to appellant’s diagnosed kidney
condition.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his renal
cell carcinoma was causally related to his federal employment. The Office accepts his
occupational exposure to specific materials, but the medical opinion evidence does not establish
a causal relationship between this exposure and the diagnosed carcinoma.
ORDER
IT IS HEREBY ORDERED THAT the February 20, 2007 and August 1, 2006
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: September 7, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

See id.

4

